Citation Nr: 0309991	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  99-07 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to an increased disability rating for 
spondylosis with degenerative disc disease of the lumbar 
spine, assigned a 10 percent evaluation prior to March 16, 
1999.  

2.  Entitlement to an increased disability rating for 
spondylosis with degenerative disc disease of the lumbar 
spine, assigned a 20 percent evaluation from March 16, 1999, 
and prior to January 27, 2001.  

3.  Entitlement to an increased disability rating for 
spondylosis with degenerative disc disease of the lumbar 
spine, currently assigned a 40 percent from January 27, 2001.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from February 1977 to April 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which inter alia denied service connection 
for tonsillitis and rhinitis and granted service connection 
for lumbar strain with a noncompensable evaluation.  

The appellant disagreed with the denial of service 
connection, but, as noted by the Board in its September 2000 
remand, the RO did not issue a statement of the case.  
Following the remand, the RO issued a statement of the case 
in November 2000 and provided the appellant with 60 days to 
perfect his appeal by filing a substantive appeal.  The 
appellant did not file the substantive appeal, and the Board 
therefore does not have jurisdiction over the claim.  

The appellant also disagreed with the rating assigned to the 
lumbar disability and perfected an appeal as to that issue.  
By a February 1999 rating decision, the RO increased the 
evaluation to 10 percent effective June 1, 1997, the date of 
the claim for increase.  The Board remanded the claim in 
September 2000 for further evidentiary development.  In a 
November 2002 rating decision, following this development, 
the RO recharacterized the disability and assigned a 20 
percent evaluation effective March 16, 1999 and a 40 percent 
evaluation effective January 27, 2001.  The issues for 
appellate review, therefore, are as styled on the title page 
of this decision.  


FINDINGS OF FACT

1.  Prior to March 16, 1999, the appellant's spondylosis with 
degenerative disc disease of the lumbar spine is manifested 
by increased pain on prolonged periods of weight bearing 
caused increased back pain, some radiating pain into the left 
leg, an erect stance, no spasm, mild tenderness, 80 degrees 
flexion, 20 degrees extension, and fractures or subluxation.  

2.  From March 16, 1999, and prior to January 27, 2001, the 
appellant's spondylosis with degenerative disc disease of the 
lumbar spine is manifested by use of a TENS unit, improved 
back pain, no tenderness, normal motor and reflexes in the 
lower extremities, and an impression of lumbosacral 
radiculopathy.  

3.  From January 27, 2001, the appellant's spondylosis with 
degenerative disc disease of the lumbar spine is manifested 
by chronic mechanical low back pain and lumbar spondylosis 
and L2-3 radiculopathy on the left side, with pain and 
weakness, cautious gait secondary to pain, use of a brace, 
limited motor strength and sensation in the lower 
extremities, no episodes of flare-ups, flexion of 35 degrees, 
extension of 15 degrees, and lateral bending of 20 degrees 
right and 25 degrees left.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
spondylosis with degenerative disc disease of the lumbar 
spine, assigned a 10 percent evaluation prior to March 16, 
1999, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5285 to 5295 (2001).  

2.  The criteria for an increased disability rating for 
spondylosis with degenerative disc disease of the lumbar 
spine, assigned a 20 percent evaluation from March 16, 1999, 
and prior to January 27, 2001, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103S, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5285 to 5295 
(2001).  

3.  The criteria for an increased disability rating for 
spondylosis with degenerative disc disease of the lumbar 
spine, currently assigned a 40 percent from January 27, 2001, 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5285 to 5295 (2001 and 2002); 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002) (to be codified as amended at 
38 C.F.R. § 4.71a, Diagnostic Code 5293).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claims involve requests for increased evaluations and 
there is no particular application form required.  Thus, 
there is no issue as to provision of a form or instructions 
for applying for these benefits.  38 U.S.C.A. § 5102 (West 
2002); 38 C.F.R. § 3.159(b)(2) (2002).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  The RO sent the appellant a 
February 1999 statement of the case discussing the criteria 
for an increased rating and the evidence considered in 
evaluating the claim.  In the September 2000 remand, the 
Board informed the appellant of the need for copies of any 
records of VA or private treatment not then part of the 
record, and the need for a VA examination to determine the 
severity of the low back disability.  The RO sent the 
appellant a September 2000 letter asking him to furnish 
evidence of information within 60 days of private or VA 
treatment, and that failure to submit relevant evidence might 
adversely affect his claim.  In December 2000 letters, the RO 
notified the appellant that a VA examination was being 
scheduled and that he should report for it, and reminded him 
of the need for information or evidence regarding any VA or 
private treatment.  It does not appear that the appellant 
responded, though the claims file thereafter showed receipt 
of VA clinical records.  By a September 2002 letter, the RO 
informed the appellant of the VCAA and of the assistance VA 
could provide to him.  The RO then sent a November 2002 
supplemental statement of the case listing the evidence 
considered, the legal criteria for evaluating the claims, and 
the analysis of the facts as applied to those criteria, 
thereby informing the appellant of the information and 
evidence necessary to substantiate the claims.  This 
supplemental statement of the case specifically informed the 
appellant of the regulations implementing the VCAA and of the 
amended rating criteria for evaluating intervertebral disc 
syndrome.  See 67 Fed. Reg. 54,345-49 (Aug. 22, 2002) (to be 
codified as amended at 38 C.F.R. § 4.71a, Diagnostic Code 
5293).  There is no indication that additional notification 
of the types of evidence needed to substantiate the claims, 
or of VA's or the appellant's responsibilities with respect 
to the evidence, is required.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  The claims file includes copies of 
VA treatment records, but the appellant has not informed VA 
of any additional VA or private treatment records that would 
be relevant to his claim.  The Board concludes that VA has 
undertaken reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  The RO has also afforded the appellant 
VA examinations in August 1997 and January 2001, as required 
by 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002) (assistance shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim).  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  

II.  Pertinent Law and Regulations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2002).  Nevertheless, past medical 
records do not take precedence over current findings in 
determining whether to increase a disability rating, although 
a rating specialist is directed to review the recorded 
history of disability to make a more accurate evaluation.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also 
necessary to evaluate the disability from the point of view 
of the appellant working or seeking work, 38 C.F.R. § 4.2 
(2002), and to resolve any reasonable doubt regarding the 
extent of the disability in his favor.  38 C.F.R. § 4.3 
(2002).  If there is a question as to which evaluation to 
apply to the disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2002).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Whatever system is affected, 
evaluations are based upon lack of usefulness of these parts 
or systems, especially in self- support.  The medical 
examiner must therefore furnish, in addition to the 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
a full description of the effects of disability upon the 
person's ordinary activity.  In this connection, it will be 
remembered that a person may be too disabled to engage in 
employment although he or she is up and about and fairly 
comfortable at home or upon limited activity.  38  C.F.R. 
§ 4.10 (2002).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The examination on which ratings are based must 
adequately portray the anatomical damage and the functional 
loss with respect to all these elements.  Functional loss may 
be due to absence of part, or all, of the necessary bones, 
joints, and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2002).  

With regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry is to be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  The 
lumbar vertebrae are considered groups of minor joints, 
ratable on parity with major joints.  38 C.F.R. § 4.45 
(2002).  

The severity of lumbar spine disc disease is ascertained, for 
VA rating purposes, by the application of specific rating 
criteria that are set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. pt. 4 (2002).  As reflected in the 
issues listed on the title page, the back disability has been 
rated at different levels since 1997.  Prior to March 16, 
1999, it was assigned a 10 percent evaluation under 
Diagnostic Code 5295 for lumbosacral strain.  From that date 
until January 26, 2001, it was assigned a 20 percent 
evaluation under Diagnostic Codes 5293 and 5295.  From 
January 27, 2001, it has been assigned a 40 percent 
evaluation under Diagnostic Codes 5293 and 5295.  


Lumbosacral strain under Diagnostic Code 5295 provides for 
the following ratings:

40 percent:  Severe; with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility 
on forced motion.  

20 percent:  With muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, 
in standing position.  

10 percent:  With characteristic pain on motion.  

Noncompensable:  With slight subjective symptoms 
only.  

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

Under the version of Diagnostic Code 5293 for intervertebral 
disc syndrome that was in effect when the appellant filed his 
claim, the following ratings may be assigned:  

60 percent:  Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little 
intermittent relief.  

40 percent:  Severe; recurring attacks, with 
intermittent relief.  

20 percent:  Moderate; recurring attacks.  

10 percent:  Mild.  

Noncompensable:  Postoperative, cured.  

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  These 
criteria involve loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the lumbar 
spine.  VAOPGCPREC 36-97 (citing Johnson, 9 Vet. App. at 10-
11).  

The criteria for evaluating intervertebral disc syndrome 
recently were amended effective September 23, 2002.  Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

60 percent:  With incapacitating episodes having a 
total duration of at least six weeks during the 
past 12 months.  

40 percent:  With incapacitating episodes having a 
total duration of at least four weeks but less than 
six weeks during the past 12 months.  

20 percent:  With incapacitating episodes having a 
total duration of at least two weeks but less than 
four weeks during the past 12 months.  

10 percent:  With incapacitating episodes having a 
total duration of at least one week but less than 
two weeks during the past 12 months.  

Note (1): For purposes of evaluations under 5293, 
an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic 
orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic 
diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is 
present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly 
distinct, evaluate each segment on the basis of 
chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results 
in a higher evaluation for that segment.

67 Fed. Reg. 54345-54349 (August 22, 2002) (to be codified as 
amended at 38 C.F.R. § 4.71a, Diagnostic Code 5293).  By a 
November 2002 supplemental statement of the case, the RO 
informed the appellant of these revised criteria.  When a law 
or regulation changes after a claim has been filed but before 
the administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
claimant.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the claimant is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see 
also 38 U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Therefore, the Board must evaluate this claim for an 
increased rating from the effective date of the new criteria 
under both the old criteria in the Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to the appellant, 
if indeed one is more favorable than the other.  

Under Diagnostic Code 5292 for limitation of the lumbar 
spine, the following ratings may be assigned:  

40 percent:  Severe.  

20 percent:  Moderate. 

10 percent:  Slight.  

38 C.F.R. § 4.71a (2002).  See 38 C.F.R. § 4.31 (2002) 
(noncompensable evaluation provided for where rating criteria 
is does not provide for a noncompensable rating and the 
evidence does not support a compensable rating).  

The Board must also consider, where there is limitation of 
motion, whether the low back disability produces any 
functional loss due to pain on use.  DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  See 38 C.F.R. §§ 4.40, 4.45.  Where 
symptomatology demonstrates such considerations, a higher 
schedular evaluation may be warranted.  

Other diagnostic criteria that might also be relevant to this 
claim are not applicable.  The evidence of record does not 
show any vertebral fracture or ankylosis, thereby precluding 
consideration of Diagnostic Codes 5285 (residuals of 
vertebral fracture), 5286 (complete bony fixation (ankylosis) 
of the spine), or 5289 (ankylosis of the lumbar spine).  
38 C.F.R. § 4.71a (2002).  

III.  Analysis

VA examination in August 1997 indicated a history of lifting 
injury in 1991.  Activities such as prolonged periods of 
weight bearing caused increased back pain.  The appellant 
described some pain radiating into the left leg.  Examination 
of the back revealed an erect stance, no spasm, and mild 
tenderness.  There was 80 degrees flexion and 20 degrees 
extension.  The impressions included lumbar strain.  An x-ray 
report showed the lumbar spine intact and essentially normal 
without evidence of fractures or subluxation.  

VA x-ray of the lumbar spine in August 1998 showed marked 
degenerative disc disease of L5-S1.  VA MRI of the lumbar 
spine in January 1999 revealed lumbar degenerative disc 
disease and facet joint osteoarthritis L4-5 and L5-S1 and 
some foraminal narrowing bilaterally at these levels.  

VA treatment records beginning March 16, 1999, indicated that 
the appellant used a TENS unit and had improved back pain, no 
tenderness, and normal motor and reflexes in the lower 
extremities.  The impression in these treatment records was 
lumbosacral radiculopathy.  VA treatment records in May 2000 
noted a diagnosis of back pain for which he used a TENS unit.  

VA examination on January 27, 2001, indicated that the 
examiner reviewed the claims file and the Board's September 
2000 remand.  It was noted that the appellant complained of 
pain and weakness.  Examination revealed a cautious gait 
secondary to pain, but an ability to ambulate without any 
crutches.  He wore a brace, which helped his constant back 
pain.  There were no episodes of flare-ups.  Lumbar flexion 
was about 35 degrees, extension about 15 degrees, and lateral 
bending about 20 degrees right and 25 degrees left.  His 
motor strength was normal bilaterally in the lower 
extremities, but was somewhat limited by pain in the left 
lower extremity.  Sensation was decreased in the left lateral 
thigh.  The diagnosis was chronic mechanical low back pain 
and lumbar spondylosis and L2-3 radiculopathy on the left 
side.  The examiner indicated that the appellant had about 60 
to 75 percent loss of range of motion due to pain, which was 
the limiting factor for his range of motion.  He had no 
paralysis or loss of reflexes.  The examiner opined that he 
had degenerative disc disease at multiple levels and that the 
current loss of motion was not due to lumbar strain, but to a 
lumbar spondylosis and neural root compressions at multiple 
levels, worst affected at L2 and L3 on the left side, which 
were responsible for the radiculopathy on the left side.  The 
examiner also noted that the lumbar spondylosis started 
around the time of the lumbar pain during service and was 
responsible for his progressive lumbar back pain.  

With respect to the period prior to March 16, 1999, the VA 
examination in August 1997 and the VA x-ray in August 1998 
showed no spasm and did not indicate any loss of lateral 
spine motion, requirements for an examination in excess of 10 
percent under Diagnostic Code 5295.  The examination noted 
the appellant's complaints of pain radiating into the left 
lower leg, which appeared no more than mild, as opposed to 
moderate with recurring attacks as needed for a higher 
evaluation under the old version of Diagnostic Code 5293.  
There was 80 degrees flexion and 20 degrees extension noted 
in the examination, which represents no more than slight 
limitation of motion that corresponds to a 10 percent 
evaluation under Diagnostic Code 5292.  Although the 
VA examination in August 1997 indicated that activities such 
as prolonged periods of weight bearing caused increased back 
pain, examination revealed an erect stance, no spasm, and 
mild tenderness and loss of motion, which are not indicative 
of functional loss or pain on use.  It light of the evidence, 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent prior to March 16, 1999.  

The RO assigned a 20 percent evaluation effective March 16, 
1999, based on VA treatment records showing use of a TENS 
unit as of that date.  These treatment records through May 
2000 noted improved but continued back pain requiring the use 
of a TENS unit, thereby representing moderate pain with 
recurring attacks, the criteria for a 20 percent evaluation 
under the old version of Diagnostic Code 5293.  The treatment 
records, though, revealed no tenderness, normal motor and 
reflexes in the lower extremities, and no spasm or lateral 
loss of lateral spine motion, that would warrant a higher 
evaluation under the Diagnostic Code 5295.  There was also no 
indication of any limitation of motion that would support a 
higher evaluation under Diagnostic Code 5292 and no 
functional loss or pain on use that would support a higher 
evaluation under DeLuca principles.  It light of the 
evidence, the preponderance of the evidence is against an 
evaluation in excess of 20 percent from March 16, 1999, to 
January 26, 2001.  

The VA examination on January 27, 2001, indicated that the 
appellant had a cautious gait secondary to pain and wore a 
brace to help his constant back pain, though he was able to 
ambulate without any crutches.  Lumbar motion in all planes 
was significantly reduced, and strength and sensation in the 
left lower extremity was limited by pain.  The diagnosis was 
chronic mechanical low back pain and lumbar spondylosis and 
L2-3 radiculopathy on the left side, a change the earlier 
diagnoses that the examiner related to the service-connected 
disability.  There was about 60 to 75 percent loss of range 
of motion that was limited by pain, which corresponds to 
severe limitation of motion and a 40 percent evaluation under 
Diagnostic Code 5292.  The examiner further noted that motor 
strength was normal bilaterally in the lower extremities, but 
was somewhat limited by pain in the left lower extremity, and 
that sensation was decreased in the left lateral thigh.  The 
diagnosis was chronic mechanical low back pain and lumbar 
spondylosis and L2-3 radiculopathy on the left side.  The 
examiner opined that he had degenerative disc disease at 
multiple levels and the current loss of motion was not due to 
lumbar strain, but to a lumbar spondylosis and neural root 
compressions at multiple levels, worst affected at L2 and L3 
on the left side, which were responsible for the 
radiculopathy on the left side.  This is indicative of severe 
and recurring attacks of intervertebral disc syndrome with 
intermittent relief, supporting a 40 percent evaluation under 
the old version of Diagnostic Code 5293.  The examiner 
reported, however, no episodes of flare-ups, which precludes 
an increase in the rating using DeLuca principles.  Nor does 
the evidence indicate incapacitating episodes of any duration 
during the past 12 months that would warrant an increased 
evaluation based on the new version of Diagnostic Code 5293.  

Alternatively, the disability may be rated using Diagnostic 
Code 5293 by combining under 38 C.F.R. § 4.25 (2002) separate 
evaluations of chronic orthopedic and neurologic 
manifestations, along with evaluations for all other 
disabilities.  When evaluating on the basis of chronic 
manifestations, orthopedic disabilities are to be rated using 
criteria for the most appropriate orthopedic diagnostic code 
or codes and neurologic disabilities are to be rated 
separately using criteria for the most appropriate neurologic 
code or codes.  See 67 Fed. Reg. 54,345-49 (Aug. 22, 2002) 
(to be codified as amended at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note (2)).  The analysis above indicates the 
rating for limitation of motion of the lumbar spine under 
Diagnostic Code 5292 is 40 percent.  38 C.F.R. § 4.71a 
(2002).  The VA examination in January 2001 reported that the 
symptomatology was not due to lumbosacral strain, but to 
degenerative changes, and so a compensable evaluation under 
Diagnostic Code 5295 is not applicable.  38 C.F.R. § 4.71a 
(2002).  As for intervertebral disc syndrome, there is no 
indication that the appellant has had incapacitating episodes 
of a total duration of at least one week but less than two 
weeks during the past 12 months that would warrant 
application of a compensable evaluation under the new version 
of Diagnostic Code 5293.  

As for evaluation of the neurologic manifestations of the 
disability, the criteria of Diagnostic Code 8520 provide for 
evaluation of paralysis of the sciatic nerve.  Complete 
paralysis warrants an 80 percent evaluation (the foot dangles 
and drops, no active movement possible of muscles below the 
knee, flexion of knee weakened or (very rarely) lost).  The 
veteran does not have complete paralysis.  Incomplete 
paralysis indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  38 C.F.R. § 4.124a, note.  Mild 
incomplete paralysis warrants a 10 percent evaluation, 
moderate incomplete paralysis a 20 percent evaluation, 
moderately severe incomplete paralysis a 40 percent 
evaluation, and severe incomplete paralysis with marked 
muscular atrophy a 60 percent evaluation.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2002).  The evidence shows 
minimal neurologic involvement, at most.  The January 2001 VA 
examination included a diagnosis of chronic mechanical low 
back pain and lumbar spondylosis and L2-3 radiculopathy on 
the left side, and a specific finding of no paralysis or loss 
of reflexes.  Therefore, the evidence of no paralysis does 
not support a compensable rating under Diagnostic Code 8520.  

Therefore, the appellant's orthopedic manifestations at 40 
percent disabling and his noncompensable neurologic 
manifestations, combined under 38 C.F.R. § 4.25, yield a 
40 percent evaluation.  As this combined evaluation is not 
higher than the currently assigned 40 percent evaluation, a 
higher evaluation under the new version of Diagnostic Code 
5293 is not warranted.  See  67 Fed. Reg. 54,345-49 (Aug. 22, 
2002) (to be codified as amended at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (2)).  

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against an evaluation in 
excess of 40 percent for the low back disability from January 
27, 2001.  


ORDER

An increased disability rating for spondylosis with 
degenerative disc disease of the lumbar spine, assigned a 10 
percent evaluation prior to March 16, 1999, is denied.  

An increased disability rating for spondylosis with 
degenerative disc disease of the lumbar spine, assigned a 20 
percent evaluation from March 16, 1999, and prior to January 
27, 2001, is denied.  

An increased disability rating for spondylosis with 
degenerative disc disease of the lumbar spine, currently 
assigned a 40 percent from January 27, 2001, is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

